DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27th, 2022 has been entered.
Response to Amendment
	The amendment filed May  25th, 2022 has been entered. Claims 8 and 10 have been amended. Claims 2-10, 12-15 and 19-27 remain pending. Applicant’s amendments to the claims overcome the 112(b) rejection previously set forth in the Final Office Action mailed February 25th, 2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 12-15 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shamir (US 5369261) in view of Massen (DE 4330815) and further in view of article “How Custom Warehouse Labels Increase Efficiency”. The citations for Massen (DE 4330815) below are based off of the English translations of the specification and claims, which have been provided. 
Regarding claim 2, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein in the set of marking arrays (Col. 4 lines 1-4) at least one color (Col. 2 lines 48-50) is provided in brightness levels L (Col. 2 lines 60-61) corresponding to levels (Fig. 2, shows 5 levels #26-34; Col. 4 lines 34-35 state example with 64 levels “k”) from minimum to maximum brightness (Col. 17 lines 29-38), wherein the respective brightest and darkest level substantially corresponds to white (Col. 17 lines 27-33 “extremes of color and intensity”) and black (Col. 17 lines 35-38), respectively.
Shamir (US 5369261) teaches the claimed invention except for specifically using at most 10 levels of brightness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the number of brightness levels to 10, as the levels of brightness in the instant application are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 3, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the brightness levels are distributed at substantially equal distances on a brightness scale (Col. 17 lines 43-48) of the respective color, the brightness scale being a linear scale (Col. 17 lines 47-48), a logarithmic scale, or a scale having an intermediate characteristic therebetween (Col.  17 lines 43-46) in order to ensure their distinction by the bare eye (Col. 28 lines 56-59).
Regarding claim 4, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein any number of colors (Col. 4 lines 5-14), are provided. 
Shamir (US 5369261) teaches the claimed invention except for specifically providing at most 8 colors, at most 7 colors, or at most 6 colors. It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to use at most 8 colors, at most 7 colors, or at most 6 colors, as the colors are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 5, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the colors comprise one, two or three primary colors of three primary colors (Col. 17 lines 24-27), and the three primary colors yield white in the case of additive mixing or yield black in the case of subtractive mixing (Col. 21 lines 39-42).
Regarding claim 6, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein additionally at least one color is provided that is a 1:2 mixture or a 1:1 mixture of two primary colors (Col. 28 lines 56-59) according to brightness values, and all colors are primary colors or such mixtures (Col. 28 lines 56-61). 
Regarding claim 7, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the allocation field has a surface area of 1 mm^2 (Col. 33 lines 20-22). Shamir states that the surface area is determined by the sensor which detects the marking array, and the surface area may be sufficiently large (Col. 33 lines 43-55).
Shamir lacks teaching a method for marking and sorting a plurality of objects wherein the allocation field has a surface area of at least 9 cm^2 in order to provide a clear distinction by the bare eye. 
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, it is the position of the Examiner that one having ordinary skill in the art would select a surface area sufficient to be detected by the bare eye instead of a sensor, wherein the surface area may be at least 9 cm^2. 
Regarding claim 8, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein a first and a second allocation field are provided (Col. 4 lines 1-4), the first allocation field being at least 50% larger in at least one dimension than the second allocation field (Col. 33 line 65-Col. 34 line 5). 
Regarding claim 9, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the marking arrays are applied to a self-adhesive carrier (Col. 3 lines 63-66). 
Regarding claim 10, Shamir (US 5369261) teaches a method for marking and sorting a plurality of objects (Col. 5 lines 39-42 “packaging labelling”), the method comprising,
marking each object with a marking array of a set of marking arrays (Col. 4 lines 1-4), each marking array comprising at least one allocation field (Col. 2 lines 48-55), 
wherein the at least one allocation field of each marking array has a manifestation that includes at least a combination of color at a respective brightness level (Col. 2 lines 48-55 “color and intensity”), 
assigning each manifestation to information (Col. 5 lines 17-21, 36-42), such that each object is assigned information (Col. 5 line 41 “packaging labelling”) by the marking array (Col. 4 lines 1-4) marked on the respective object (Col. 3 lines 63-66).  
Shamir shows a marking array containing specific information applied to a parcel (Fig. 3, Col. 6 lines 58-66) but does not teach the marking array specifically assigning an object to a destination. 
Massen (DE 4330815) teaches a method of marking arrays for marking objects (Paragraph 0004 lines 6-8), wherein objects are provided an allocation field with a brightness level (Paragraph 0004 line 10) and composed of a color (Paragraph 0004 lines 8-9 “m colors”), such that an object can be assigned to a destination by affixing a marking array (Paragraph 0004 lines 19-25). Massen states that this process of identifying and sorting of objects is performed safely, quickly, and with low operating costs (Paragraph 0004 lines 3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir (US 5369261) to include a marking array which specifically assigns an object to a destination as taught by Massen (DE 4330815) in order to specify the information which may be assigned to an object in an efficient manner for sorting objects.
Additionally, Shamir (US 5369261) lacks teaching a method for sorting a plurality of objects comprising arranging the plurality of objects according to a predetermined sequence, and removing the plurality of objects in an order starting from one end of that sequence, wherein a respective allocation field having an increasingly darker marking corresponds to only one of a later and an earlier removal of a respective object, wherein the colors indicate, according to a convention with regard to their brightness, an order of a higher or a lower level than the order by brightness level.
Massen (DE 4330815) teaches a method for marking and sorting a plurality of objects comprising arranging the plurality of objects according to a predetermined sequence and removing the plurality of objects in an order starting from one end of that sequence (Paragraph 0004 lines 1-4) wherein a respective allocation field (Paragraph 0004 lines 6-7) having an increasingly darker marking corresponds to only one of a later and an earlier removal of a respective object (Paragraph 0004 lines 8-12), wherein the colors indicate (Paragraph 0004 lines 9-10), according to a convention with regard to their brightness, an order of a higher or a lower level than the order by brightness level (Paragraph 0018 lines 1-6).
Massen explains that this process of identifying and sorting of objects is performed safely, quickly, and with low operating costs (Paragraph 0004 lines 3-4). Additionally, Massen states that determining a predetermined sequence with color and brightness orders and sortation of objects based on that sequence is well known to a person having ordinary skill in the art (Paragraph 0018 lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir (US 5369261) to include the step of sorting a plurality of objects comprising arranging the plurality of objects according to a predetermined sequence and removing the plurality of objects in an order as taught by Massen (DE 4330815) in order to utilize the information that had been provided by a marking array in order to sort objects in an efficient, and well-known manner. 
Finally, Shamir (US 5369261) lacks teaching manifestations which are all discernable by human eye. 
An article titled “How Custom Warehouse Labels Increase Efficiency” teaches a method for marking and sorting a plurality of objects (Page 1 line 1-Page 2 line 3) wherein the at least one allocation field of each marking array has a manifestation that includes at least a combination of color at a respective brightness level (Page 2, “More Efficient Search Options”, lines 3-7), and wherein all of the manifestations are all discernable by human eye (Page 2, “More Efficient Search Options”, lines 3-5). This article states that by using manifestations which are discernable by the human eye, operators may determine an item though a quick glance, therefore increasing overall efficiency (Page 2, “More Efficient Search Options”, lines 3-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir (US 5369261) to include manifestations which are all discernable by the human eye as taught by the article “How Custom Warehouse Labels Increase Efficiency” in order to increase the efficiency in a system. 
Regarding claim 12, Shamir (US 5369261) teaches a method for marking a plurality of objects wherein the order of at least two colors which corresponds to the brightness impression of those colors to the bare eye (Col. 28 lines 56-59). 
Regarding claim 13, Shamir (US 5369261) teaches a set of objects (Col. 5 lines 39-42) provided with respective marking arrays (Col. 2 lines 48-55) according to claim 10 (see above regarding claim 10). 
Shamir lacks teaching a set of objects sorted according to claim 10.
Massen (DE 4330815) teaches a set of objects (Paragraph 0011 lines 1-4) sorted according to claim 10 (see above regarding claim 10). 
Regarding claim 14, Shamir (US 5369261) teaches a set of objects wherein the marking arrays are printed on respective labels (Col. 3 lines 44-51) and the labels are affixed to the surface of the respective objects (Fig. 3 #40, Col. 3 lines 62-66). 
Regarding claim 15, Shamir (US 5369261) teaches a set of objects wherein the objects are parcels (Fig. 3 #42) being transported to a recipient (Col. 5 lines 39-42). 
Regarding claim 19, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein all the colors are primary colors or mixtures thereof (Col. 17 lines 24-27). 
Regarding claim 20, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the manifestation comprises a pattern (Col. 34 lines 19-23). 
Regarding claim 21, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein any number of colors (Col. 4 lines 5-14), are provided. 
Shamir (US 5369261) teaches the claimed invention except for specifically providing at most 5 colors. It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to use at most 5 colors, as the colors are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 22, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein colors (Col. 4 lines 5-14) and brightness levels (Col. 2 lines 60-61) other than black or white are provided. 
Shamir (US 5369261) teaches the claimed invention except for specifically providing five colors and four brightness levels. It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to use five colors and four brightness levels, as the colors as well as the levels of brightness are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 23, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein in the set of marking arrays all colors are provided in brightness levels L (Col. 2 lines 60-61) corresponding to a number of levels (Fig. 2, shows 5 levels #26-34; Col. 4 lines 34-35 state example with 64 levels “k”) from minimum to maximum brightness (Col. 17 lines 29-38).
Shamir (US 5369261) teaches the claimed invention except for specifically using at most 10 levels of brightness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the number of brightness levels to 10, as the levels of brightness in the instant application are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 24, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein in the set of marking arrays all colors are provided in brightness levels L (Col. 2 lines 60-61) corresponding to a number of levels (Fig. 2, shows 5 levels #26-34; Col. 4 lines 34-35 state example with 64 levels “k”).
Shamir (US 5369261) teaches the claimed invention except for specifically using at most 6 levels of brightness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the number of brightness levels to 6, as the levels of brightness in the instant application are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 25, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein in the set of marking arrays at least one color is provided in brightness levels L (Col. 2 lines 60-61) corresponding to a number of levels (Fig. 2, shows 5 levels #26-34; Col. 4 lines 34-35 state example with 64 levels “k”).
Shamir (US 5369261) teaches the claimed invention except for specifically using at most 6 levels of brightness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the number of brightness levels to 6, as the levels of brightness in the instant application are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 26, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the allocation field has a surface area of 1 mm^2 (Col. 33 lines 20-22). Shamir states that the surface area is determined by the sensor which detects the marking array, and the surface area may be sufficiently large (Col. 33 lines 43-55).
Shamir lacks teaching a method for marking and sorting a plurality of objects wherein the allocation field has a surface area of at least 20 cm^2 in order to provide a clear distinction by the bare eye. 
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, it is the position of the Examiner that one having ordinary skill in the art would select a surface area sufficient to be detected by the bare eye instead of a sensor, wherein the surface area may be at least 20 cm^2.
Regarding claim 27, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein a first and a second allocation fields are provided (Col. 4 lines 1-4), the first allocation field being at least 100 % larger in at least one dimension than the second field (Col. 34 lines 3-5).
Response to Arguments
Applicant’s arguments, filed May 25th, 2022, with respect to the rejection(s) of claim 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of article by Don Amato, “How Custom Warehouse Labels Increase Efficiency”. See claim 10 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                        

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653